     Case 3:19-cv-00651-JLS-RNB Document 17 Filed 06/02/20 PageID.1080 Page 1 of 5



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    KATHLEEN S.,                                      Case No.: 19-CV-651 JLS (RNB)
12                                     Plaintiff,
                                                        ORDER: (1) ADOPTING REPORT
13    v.                                                AND RECOMMENDATION,
                                                        (2) GRANTING PLAINTIFF’S
14    ANDREW SAUL, Commissioner of
                                                        MOTION FOR SUMMARY
      Social Security,
15                                                      JUDGMENT, (3) DENYING
                                     Defendant.         DEFENDANT’S CROSS-MOTION
16
                                                        FOR SUMMARY JUDGMENT,
17                                                      (4) REVERSING THE DECISION OF
                                                        THE COMMISIONER, AND
18
                                                        (5) REMANDING ACTION TO THE
19                                                      COMMISSIONER FOR FURTHER
                                                        ADMINISTRATIVE ACTION
20
21                                                      (ECF Nos. 12, 13, 16)
22          Presently before the Court are Plaintiff Kathleen S.’s Motion for Summary Judgment
23    (“Pl.’s Mot.,” ECF No. 12) and a Cross-Motion for Summary Judgment filed by Defendant
24    Andrew Saul, Commissioner of Social Security (“Def.’s Mot.,” ECF No. 13). Magistrate
25    Judge Robert N. Block has issued a Report and Recommendation (“R&R,” ECF No. 16)
26    recommending that the Court grant Plaintiff’s Motion, deny Defendant’s Motion, reverse
27    the decision of the Commissioner, and remand this case for further administrative
28    proceedings. Having reviewed the Parties’ arguments, Magistrate Judge Block’s R&R,

                                                    1
                                                                                19-CV-651 JLS (RNB)
     Case 3:19-cv-00651-JLS-RNB Document 17 Filed 06/02/20 PageID.1081 Page 2 of 5



1     and the underlying Administrative Record, the Court ADOPTS Magistrate Judge Block’s
2     R&R in its entirety, GRANTS Plaintiff’s Motion, DENIES Defendant’s Motion,
3     REVERSES the decision of the Commissioner, and REMANDS this matter for further
4     administrative action.
5                                         BACKGROUND
6           Magistrate Judge Block’s R&R contains a thorough and accurate recitation of the
7     factual and procedural histories underlying the instant Motions. See R&R at 2–4. This
8     Order incorporates by reference the background as set forth therein.
9                                       LEGAL STANDARD
10          Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
11    court’s duties in connection with a magistrate judge’s report and recommendation. The
12    district court must “make a de novo determination of those portion of the report to which
13    objection is made” and “may accept, reject, or modify, in whole or in part, the findings or
14    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also United
15    States v. Raddatz, 447 U.S. 667, 673–76 (1980); United States v. Remsing, 874 F.2d 614,
16    617 (9th Cir. 1989). In the absence of timely objection, however, the Court “need only
17    satisfy itself that there is no clear error on the face of the record in order to accept the
18    recommendation.” Fed. R. Civ. P. 72 advisory committee’s note to 1983 amendment
19    (citing Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United
20    States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“[T]he district judge must
21    review the magistrate judge’s findings and recommendations de novo if objection is made,
22    but not otherwise.”).
23                                             ANALYSIS
24          In this present case, neither Party has filed objections to Magistrate Judge Block’s
25    R&R. See R&R at 24 (ordering that any objections be filed within fourteen days of service
26    with the R&R). Having reviewed the R&R, the Court finds that it is thorough, well-
27    reasoned, and contains no clear error.
28    ///

                                                   2
                                                                                19-CV-651 JLS (RNB)
     Case 3:19-cv-00651-JLS-RNB Document 17 Filed 06/02/20 PageID.1082 Page 3 of 5



1           In this matter, the Administrative Law Judge (“ALJ”) determined that Plaintiff had
2     several severe impairments, including chronic obstructive pulmonary disease, hearing loss,
3     residuals of a fractured right foot with cysts, hypertension, a cyst on her liver, and obesity.
4     Id. at 3 (citing Administrative Record (“AR”) at 20). The ALJ also found that Plaintiff had
5     several nonsevere impairments, including hypothyroidism, hyperlipidemia, and Bell’s
6     palsy. Id. at 3 (citing AR 20). He then determined that Plaintiff had the residual functional
7     capacity (“RFC”) to perform light work and that a hypothetical person with her vocational
8     profile and RFC would able to perform her past relevant work as a waitress. Id. at 3–4
9    (citing AR 24, 27–28). He concluded that Plaintiff was not disabled through the date last
10   insured. Id. at 4 (citing AR 28).
11          In reaching these conclusions, the ALJ failed to consider the mild limitations caused
12   by Plaintiff’s mental impairments in connection with her RFC and past relevant work. Id.
13   at 15–16. Despite finding Plaintiff’s mild mental limitations credible himself, the ALJ only
14    considered these limitations in connection with his finding of severity. Id. at 14–15.
15    Magistrate Judge Block finds that the ALJ erred and that the error was not harmless because
16    the Court cannot conclude what the disability determination would have been given proper
17    consideration of Plaintiff’s mild mental limitations. See id. at 16.
18          The ALJ also failed to categorize Plaintiff’s right arm lymphedema as a medically
19    determinable impairment. Id. at 17. Plaintiff’s treatment notes reflect a finding of mild
20    lymphedema, id. at 17 (citing AR 502), and Plaintiff testified at the administrative hearing
21    about functional limitations caused by her lymphedema. Id. (citing AR 61–63, 67–68).
22   The ALJ’s decision, however, did not reflect any consideration of the lymphedema or the
23   related functional limitations in connection with his RFC determination. Id. (citing AR
24   24–27). Magistrate Judge Block therefore finds that the ALJ erred by failing to consider
25   whether Plaintiff had any functional limitations due to lymphedema and that this error was
26   not harmless. Id. at 17.
27          Magistrate Judge Block further concludes that the ALJ should have developed the
28   record further with respect to Plaintiff’s obesity. Id. at 17. Specifically, the ALJ did not

                                                     3
                                                                                   19-CV-651 JLS (RNB)
     Case 3:19-cv-00651-JLS-RNB Document 17 Filed 06/02/20 PageID.1083 Page 4 of 5



1     have any medical evidence before him regarding Plaintiff’s work-related limitations caused
2     by her obesity, id. at 18; the medical expert (“ME”) at the administrative hearing
3     acknowledged that Plaintiff would have postural limitations because of her obesity, but did
4     not specify what those limitations would be, id. (citing AR 50); and the ALJ did not follow
5     up with Plaintiff’s doctors or the ME regarding these limitations. Id. Magistrate Judge
6     Block finds that the ALJ’s failure to follow up on Plaintiff’s work-related limitations due
7     to her obesity violated the ALJ’s duty to “fully and fairly develop the record” and resulted
8     in an RFC determination that was not supported by substantial evidence. Id.
9           Finally, Magistrate Judge Block finds that the ALJ should have developed the record
10    further regarding Plaintiff’s hearing loss. Id. at 20. Specifically, the ALJ did not have
11    medical evidence regarding whether Plaintiff had work-related limitations due to her
12    hearing loss, id. at 22; the ME was unable to interpret the audiograms of record, rendering
13    his testimony unreliable, id.; the ALJ did not mention Plaintiff’s mental-status
14    examinations in his discussion of her hearing impairment, id. (citing AR 25); and the record
15    evidenced only limited treatment of Plaintiff’s hearing. Id. Magistrate Judge Block thus
16    finds the ALJ failed to fully and fairly develop the record with respect to Plaintiff’s hearing
17    loss, resulting in a decision that is unsupported by substantial evidence. Id. at 23.
18          The Court finds no clear error in Judge Block’s findings and recommendations.
19    Further, the Court agrees that remanding for further administrative proceedings is
20    appropriate because additional proceedings could remedy the defects in the ALJ’s decision
21    and enhance the administrative record. Id. at 24.
22                                          CONCLUSION
23          In light of the foregoing, the Court: (1) ADOPTS in its entirety Magistrate Judge
24    Block’s Report and Recommendation (ECF No. 16), (2) GRANTS Plaintiff’s Motion for
25    Summary Judgment (ECF No. 12), (3) DENIES Defendant’s Cross-Motion for Summary
26    Judgment (ECF No. 13), (4) REVERSES the decision of the Commissioner, and
27    (5) REMANDS the case to the Commissioner for further administrative action consistent
28    ///

                                                     4
                                                                                   19-CV-651 JLS (RNB)
     Case 3:19-cv-00651-JLS-RNB Document 17 Filed 06/02/20 PageID.1084 Page 5 of 5



1     with this Order and Magistrate Judge Block’s Report and Recommendation. Because this
2     Order concludes the litigation in this matter, the Clerk of Court SHALL CLOSE the file.
3           IT IS SO ORDERED.
4
5     Dated: June 2, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                             19-CV-651 JLS (RNB)
